517DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrigan et al. (US 2011/0198078) in view of Ringgenberg et al. (2002/0017387).
With respect to claim 1, Harrigan et al. disclose a method to perform an in-situ determination of a formation property of a downhole formation, the method comprising: deploying a downhole tool (500) into a borehole (512) that is drilled through a formation (505); withdrawing an injection fluid that partially fills the source zone of the borehole (from 503); flowing the injection fluid into the injection zone of the borehole (via 518, see paragraphs 123 and 58, wherein withdrawn fluid is stored in fluid carrier modules and is injected into the formation); injecting the injection fluid into a first portion of the formation (504) that is along the injection zone of the borehole (see paragraph 58); determining at least one formation property of the first portion of the formation based on an injection of the injection fluid into the first portion of the formation (see paragraph 60).  Harrigan et 
With respect to claim 2, Harrigan et al. disclose further comprising partially filling the source zone of the borehole with a formation fluid, wherein the injection fluid that partially fills the source zone of the borehole is at least one component of the formation fluid (see paragraph 22, wherein mud and formation fluid are present).
With respect to claim 3, Harrgian et al. disclose further comprising partially filling the source zone of the borehole with a drilling fluid, wherein the injection fluid that partially fills the source zone of the borehole is at least one component of the drilling fluid (see paragraph 22, wherein mud and formation fluid are present).
With respect to claim 6, Harrigan et al. disclose further comprising partially filling the source zone of the borehole with petroleum of a hydrocarbon reservoir that is deposited in the formation, wherein the injection fluid that partially fills the source zone of the borehole is petroleum (see paragraph 40).
	With respect to claim 7, Harrigan et al. disclose wherein determining the at least one formation property of the first portion of the formation comprises determining a relative permeability of the first portion of the formation (see paragraph 30).
With respect to claim 8, Harrigan et al. disclose wherein determining the at least one formation property of the first portion of the formation comprises determining a fluid 
With respect to claim 9, Harrigan et al. disclose further comprising determining a flow rate of the injection fluid flowing through the first portion of the formation, wherein determining the at least one property of the first portion of the formation is based on the flow rate of the injection fluid flowing through the first portion of the formation (see paragraph 78, wherein flow rates are determined).
With respect to claim 10, Harrigan et al. disclose further comprising: obtaining a sample of the injection fluid; and determining one or more properties of the injection fluid, wherein determining the at least one property of the first portion of the formation comprises determining the at least one property based on one or more properties of the injection fluid (see paragraph 59).
With respect to claim 11, Harrigan et al. disclose wherein injecting the injection fluid into the first portion of the formation comprises injecting the injection fluid at an approximate constant injection rate that is below a fracture pressure of the first portion of the formation (see paragraph 27, wherein it is desired to use a low pressure to reduce unintentionally fracturing the formation).
With respect to claim 12, Harrigan et al. disclose further comprising testing a mobility of the first portion of the formation prior to injecting the injection fluid into the first portion of the formation, wherein the injection fluid is injected at a rate that is based 
	With respect to claim 13, Harrigan et al. disclose further comprising after injecting the injection fluid into the first portion of the formation, determining at least one of a flow rate, a density, a viscosity, and a pressure of petroleum flowing out of the first portion of the formation into the injection zone of the borehole (see paragraph 38).
With respect to claim 14, Harrigan et al. in view of Ringgenberg et al. does not disclose a third and fourth zone.  However, it would have been obvious to have included more zones and more probes and sensors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
With respect to claim 15, Harrigan et al. disclose further comprising: measuring a pulse of the injection fluid while the injection fluid is injected into the first portion of the formation; and determining a pressure of the injection fluid based on the pulse of the injection fluid (see paragraph 61, wherein pulse sources are emitted into the formation).
With respect to claim 16, Harrigan et al. disclose further comprising determining one or more reservoir properties of a reservoir deposited proximate to the first portion of the formation based on the injection of the injection fluid into the first portion of the formation (see paragraphs 60 and 61).
With respect to claims 17 and 19, Harrigan et al. disclose a method/measurement tool to operate a downhole tool to perform an in-situ determination of one or more formation properties of a downhole formation, comprising: 
With respect to claims 18 and 20, Harrigan et al. disclose wherein the one or more fluid pumps comprise a first fluid pump and a second fluid pump, and wherein flowing the injection fluid further comprises: pumping, with the first fluid pump, the injection fluid from the source zone of the borehole into the internal annulus; and . 

3.	Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrigan et al. in view of Ringgenberg et al. in further view of Ayan et al. (USP 9,051,822).
With respect to claim 4, Harrigan et al. in view of Ringgenberg et al. does not disclose an additive. Ayan et al. disclose injecting a fluid with an additive to increase its viscosity (see column 12 lines 3-11).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Harrigan et al. in view or Ringgenberg et al. by including an additive as taught by Ayan et al. for the purpose of increasing the viscosity of the injected fluid.
With respect to claim 5, Harrigan et al. as modified disclose further comprising determining one or more properties of a mixture of the drilling fluid and the additive, wherein determining the at least one formation property of the first portion of the formation comprises determining the at least one formation property of the first portion of the formation based on the one or more properties of the mixture (see paragraph 60).

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Belani (USP 6,061,634) disclose a method and apparatus for characterizing earth formation properties through join pressure-resistivity inversion.  Ramakrishnan et al. (USP 5,335,542) disclose an integrated permeability measurement and resistivity imaging tool.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/           Primary Examiner, Art Unit 3672